Order, Supreme Court, New York County (Marilyn Shafer, J.), entered November 9, 2005, which annulled respondent’s denial of petitioner’s challenge to a rejection of her application for succession rights to an apartment to the extent of remanding for a hearing to determine whether petitioner resided in the apartment for the required period, and denied respondent’s cross motion to dismiss this proceeding, unanimously reversed, on the law, without costs, the petition denied, the cross motion granted and the proceeding dismissed.
*422Petitioner did not have the right to succeed to the subject Mitchell-Lama unit upon the death of the tenant of record since it is undisputed that she was not listed on the income affidavits required by the agency and thus could not make the necessary demonstration that the unit was her primary residence (9 NYCRR 1727-8.2 [a] [5]; Matter of Renda v New York State Div. of Hous. & Community Renewal, 22 AD3d 382 [2005]). Concur— Mazzarelli, J.P., Andrias, Friedman, McGuire and Malone, JJ.